Citation Nr: 1524764	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-03 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right arm disability (claimed as a torn ligament).

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1973 to April 1974, which included a period of active duty for training (ACDUTRA) from October 1973 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

In August 2013, the Veteran submitted a request that his case be expedited due to financial hardship, and included supporting documentation.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon serious illness.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right arm and a right knee disability.  He testified that he injured his arm during basic training when he jumped up to grab the lateral bars, slipped, and then grabbed them again with his right arm.  He maintains that he went to sick call shortly thereafter, was diagnosed with "torn ligaments," and told not to lift anything heavy.  See Hearing Transcript at 4.  The Veteran testified that he injured his right knee during a fall while running, at the same time as the low back injury for which service connection has been granted.  The Board notes that the back injury was incurred during the Veteran's period of ACDUTRA service.
	
Initially, the Board notes that the Veteran's March 1974 discharge examination report is missing.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on the Veteran's assertions, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his Army National Guard service with periods of ACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand.

The service treatment records show that the Veteran was treated for a sore right elbow in March 1974.  It appears that he was diagnosed with a sprain.  The Veteran maintains that he was told it was the result of the earlier torn ligament injury.  Id. at 14.

The March 1974 medical history report shows that the Veteran denied a "trick" or locked knee.  

The Veteran also testified that he has experienced recurring pain and weakness in his right arm and right leg on a continuous basis since service separation.  Although he has not sought treatment specifically for this pain, he has treated the pain with over the counter pain medication.  The Veteran is considered to be competent to provide evidence as to any symptoms he personally experiences, such as pain.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
There is no evidence of a current right knee or right arm disability.  Notably, the Veteran was unable to identify any current disability during the May 2014 hearing.  The RO incorrectly found that a March 2007 private treatment record contains evidence of a rotator cuff tear, as the diagnosis pertains to the left shoulder.  However, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA) with respect to his right arm, right knee, lower back, and heart murmur.  See Hearing Transcript at 19.  Those records are not contained in the claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1. Send the Veteran an adequate notice letter that includes the criteria necessary to substantiate a claim of service connection based on National Guard Service with periods of ACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3. If, and only if, the requested development establishes that the Veteran has a current right arm or right knee disability, schedule an appropriate VA examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  Any studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of any testing must be included in the examination report.  

The examiner must determine whether it is at least as likely as not that any currently diagnosed right arm and/or right knee disability is related to the Veteran's ACDUTRA service (October 1973 to April 1974).  

The examiner should address any pertinent in-service findings as well as any pertinent post-service findings. The examiner should also consider the Veteran's competent lay history of recurrent and persistent right arm and right knee pain since service separation.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he has had pain since service.

A full and complete rationale for all opinions expressed must be provided.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptomatology since service.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

4. Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




